DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/8/2020 and 11/18/2019 was considered by the examiner.
Claim Objections
Claim 23 is objected to because of the following informalities.  Claim 23 is dependent upon a cancelled claim (claim 19).  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 10, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAWAI (US 2013/0302066 A1; cited by applicant) in view of HAMADA et al. (cited by applicant, 2015/0277338 A1, Hamada).  
KAWAI teaches, regarding claim 1, an image forming apparatus (figure 1), comprising:  a power source M1; a first coupling member 125 configured to be rotated by a driving force transferred from the power source M1; and a cartridge 50 including a second coupling member 117 configured to rotate in a state of being adsorbed to the first coupling member 125, and a rotating member connected with the second coupling member 117, wherein the first coupling member 125 has a first driving force transfer surface which is perpendicular to a 
Regarding claim 10, a cartridge 50 attachable to an image forming apparatus having a power source and a first coupling member 117 configured to be rotated by a driving force transferred from the power source, the cartridge 50 comprising: a second coupling member 125 configured to rotate by being adsorbed to the first coupling member 117; a rotating member connected with the second coupling member 125, wherein the first coupling member 117 has a first driving force transfer surface which is perpendicular to a rotation axis of the first coupling member, the second coupling member 125 has a second driving force transfer surface which is perpendicular to a rotation axis of the second coupling member 125, and the driving force is transferred from the first coupling member 117 to the second coupling member 125 in a state of where an 
Regarding claim 20, the coupling has an engaging surface that intersects with a surface perpendicular to the rotation axis of the coupling member (figure 4A).
Kawai does not teach an electrostatic adsorption force.  Hamada teaches an electrostatic adsorption force.
Hamada teaches a traditional coupling having an additional electrostatic adsorption force for achieving rotational force to a cartridge component (figures 1 and 9; [0056, 0062-0063]).  The electrostatic force may be added to the teaching of Kawai or substituted for the magnetic force taught by Kawai.
Both KAWAI and HAMADA are concerned with process cartridges for image forming devices.  Kawai teach magnetic coupling and Hamada teaches a traditional coupling having electrostatic adsorption force for achieving rotational force to a cartridge component.
It would have been obvious to one of ordinary skill in the art at the time of the filing of this application to use the teaching of Kawai with the teaching of .

Claims 2, 4-5, 11, 13-14, and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAWAI (US 2013/0302066 A1; cited by applicant) in view of LEEMHUIS et al.
KAWAI does not teach engaging surfaces on the coupling members.
LEEMHUIS et al. teaches coupling members having engaging surfaces.
Moreover, Leemhuis et al. teaches, regarding claim 1, an image forming apparatus (figure 1), comprising:  a power source M1; a first coupling member configured to be rotated by a driving force transferred from the power source M1; and a cartridge including a second coupling member configured to rotate in a state of being adsorbed to the first coupling member, and a rotating member connected with the second coupling member, wherein the first coupling member has a first driving force transfer surface which is perpendicular to a rotation axis of the first coupling member, the second coupling member has a second driving force transfer surface which is perpendicular to a rotation axis of the second coupling member.
Regarding claim 2 (and claim 11), the first coupling 400 [0048] has a first engaging surface that intersects with a surface perpendicular to the rotation axis of the first coupling member 400, the second coupling includes a second engaging surface that intersects with a surface perpendicular to the rotation axis of the second coupling member, and the driving force is transferred from the first coupling member 400 to the second coupling member 220 in a state where the first engaging surface and the second engaging surface are in contact with each other (figures 5-6, [0038, 0040]).
Regarding claim 4 (and claim 14), the second engaging surface is disposed in a position more distant from the rotation axis than from the second driving force transfer surface in a direction perpendicular to the rotation axis of the second coupling member [0038, 0040; 0043; first coupling 400 is a different size than the second coupling 220].
Regarding claim 5, the second driving force transfer surface is disposed not in a center portion including the rotation axis, but in a region surrounding the center portion, when viewed from the direction of the rotation axis [0039].
Regarding claim 13, the second engaging surface is disposed in a position more distant from the rotation axis than from the second driving force transfer 
Regarding claim 22, the engaging surface 232 is disposed in a position more distant from the rotation axis than from the driving force transfer surface in a direction perpendicular to the rotation axis of the coupling member [0039].
Regarding claim 23, the driving force transfer surface is disposed not in a center portion including the rotation axis, but in a region surrounding the center portion, when viewed from the direction of the rotation axis (figure 5, [0039]).
Regarding claim 24, the first coupling member 400 includes an engaging portion centered on the rotation axis of the first coupling member, and the second coupling member 220 includes an engaged portion centered on the rotation axis of the second coupling member, and wherein the engaging portion of the first coupling member 400 engages with the engaged portion of the second coupling member 220 so as to position the second coupling member with respect to the first coupling member in a direction perpendicular to the rotational axis of the first coupling member (figures 5-6, 8A-8B, [0048], [0038-0040]).
Regarding claim 25, the first coupling member 400 includes an engaging portion centered on the rotation axis of the first coupling member, and the second coupling member 220 includes an engaged portion centered on the 
Both KAWAI and LEEMHUIS are concerned with process cartridges for image forming devices.  Kawai teach magnetic coupling and Leemhuis teaches traditional coupling for achieving rotational force to a cartridge component.
It would have been obvious to one of ordinary skill in the art at the time of the filing of this application to use the teaching of Kawai with the teaching of Leemhuis to increase control over the rotation of the components of an image forming cartridge. 

Claims 3, 12, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAWAI (US 2013/0302066 A1; cited by applicant) in view of WATANABE.
KAWAI does not teach engaging surfaces having the claimed position or the use of electrostatic force with the coupling members.
WATANABE teaches coupling members having engaging surfaces and regarding claims 3, 12, and 21, the second engaging surface is disposed in a position closer to the rotation axis than to the second driving force transfer surface in a direction perpendicular to the rotation axis of the second coupling member [0179].
Both KAWAI and WATANABE are concerned with process cartridges for image forming devices.  Kawai teach magnetic coupling and Watanabe teaches traditional coupling for achieving rotational force to a cartridge component.
It would have been obvious to one of ordinary skill in the art at the time of the filing of this application to use the teaching of Kawai with the teaching of Watanabe to increase control over the rotation of the components of an image forming cartridge
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The rejection of the new claims includes cited reference to Hamada which teaches adding and electrical attraction force to add in rotation of a rotatable member in an image forming apparatus.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANA GRAINGER whose telephone number is (571)272-2135.  The examiner can normally be reached on Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Labelle can be reached on 571-272-21594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 




/Q GRAINGER/Examiner, Art Unit 2852                                                                                                                                                                                                        


QG